Citation Nr: 0102771	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-14 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her grandmother


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to March 
1993.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1996, June 1997, and July 
2000, it was remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, for 
additional development.  The case is now before the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record does not 
indicate that it is at least as likely as not that the 
veteran's current left ankle disability was incurred in 
service, or was caused or aggravated by the veteran's 
service-connected right ankle disability.


CONCLUSION OF LAW

A chronic disability of the left ankle was not incurred in 
active service and is not due to or aggravated by service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that she incurred a 
stress fracture of the left ankle at the same time during her 
active duty as she incurred her service-connected right ankle 
disability.  In the alternative, she asserts that she 
incurred a left ankle disability secondary to her service-
connected right ankle disability.  As the veteran continues 
to suffer from a left ankle disability, a favorable 
determination is requested.

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in this case is not 
required as the veteran has been afforded VA examinations and 
notice of what is necessary to establish her claim.  The 
record does not reflect there is outstanding available 
evidence which would support the claim.  Hence, the appellant 
is not prejudiced by the Board's adjudication at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Turning to the efforts VA has made to assist the veteran 
develop her claim, the Board points out that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The RO scheduled the veteran for five VA examinations during 
the period from July 1997 to February 2000.  The veteran did 
not report for any of these examinations, although she has 
not contended, and there is no evidence, that she did not 
receive proper notice.  In addition, in two pieces of 
correspondence dated in June 1997, pursuant to a June 1997 
remand, the RO requested that the veteran submit evidence 
consisting of specified medical records; evidence showing 
that her left ankle disability was etiologically related to 
her active duty or her service-connected right ankle 
disability; or evidence, including lay testimony, that she 
experienced left ankle problems during active duty.  She was 
informed that such evidence would assist her claim.  The 
veteran did not respond to these requests.  Finally, in a 
January 1994 statement of the case, and in supplemental 
statements of the case dated in May 1994 and August 2000, the 
RO informed the veteran of the statutes, regulations and 
required evidence pertaining to her claim.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  In addition, a claimant with 
active service may be granted secondary service connection 
for disease or disability proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310.

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

The rating decision on appeal denied service connection for a 
left ankle disability, and granted service connection for a 
right ankle disability. 

The Board has reviewed the veteran's service medical records.  
The veteran's service medical records do not indicate 
complaints, treatment, findings or diagnoses pertaining to 
the left ankle.  The report of an April 1993 VA examination 
indicates that the veteran's left ankle demonstrated normal 
range of motion, both active and passive, though the veteran 
complained of mild discomfort at extreme dorsiflexion and 
plantar flexion.  There was no swelling, or warmth and on 
passive motion there was no crepitus, popping, clicking or 
catching.  There was no significant tenderness about the left 
foot or ankle.  The assessment was negative for any reference 
to the veteran's left ankle.  The examiner noted the reported 
history and physical examination were consistent with stress 
fractures of the "feet."

During a March 1994 personal hearing at the RO, the veteran 
testified that she had experienced no problems with her left 
ankle prior to active duty.  During basic training, she 
experienced excessive swelling of both ankles, with bruising 
on the right ankle that forced her to shift more of her 
weight to the left ankle.  She said that a radiographic 
examination was conducted at the dispensary but she was 
unable to remember which ankle was examined.  She noted that 
it was concluded that she had a right ankle fracture and it 
was put in a cast.  She said that she had the same problems 
on her right and left ankles, such as swelling, depending on 
the amount of time she was on her feet.  She said that she 
did stretching exercises and ice therapy and was still using 
an ace bandage on her left ankle when she left active duty.

The veteran explained that she sought VA treatment at the VA 
medical center (VAMC) in Seattle in late March or early April 
1993, soon after she returned from active duty.  She said 
that the doctor told her to continue using the ace bandage 
and keep the ankle elevated.  The veteran stated that the 
swelling of the left ankle continued to the present and she 
described her symptoms.  

The veteran's grandmother stated that she was a retired nurse 
and that the veteran had told her over the phone during 
active duty that her left ankle was injured due to the heavy 
pack she carried while drilling.  The veteran's grandmother 
noted that she observed the veteran's left ankle within two 
weeks of the veteran's return from active duty.  It was 
swollen, with enough heat to require ice therapy.  The 
veteran's grandmother informed the veteran to take Ibuprofen 
and stay off the ankle as much as possible.  The veteran's 
grandmother said that the veteran had not had problems with 
her left ankle prior to active duty.

Correspondence received later in March 1994 from the Seattle 
VAMC provides that it had no medical records for the veteran.  

According to the report of a June 1996 VA examination, the 
veteran reported left ankle pain with activity, as well as 
swelling.  She said that she could stand for only two hours 
at a time.  Physical examination found that the veteran's 
gait was normal, with variable give-way weakness with ankle 
dorsiflexion and plantar flexion that was felt to be 
functional.  Radiographic examination did not result in an 
impression being given.  The final diagnosis was chronic 
right and left ankle pain; past history of stress fracture 
left.  The examiner expressed the opinion that radiographic 
examination of the left ankle needed to be repeated to 
determine whether there had been a stress fracture of the 
left ankle.  The examiner noted that the veteran's primary 
complaint of pain that day involved her right ankle, not her 
left.  It was also opined that her complaints of pain, 
including in the left ankle, were not consistent with the 
reported stress fracture.

The veteran failed to report for VA examinations scheduled in 
July 1997, May 1998, October 1998, January 1999, and February 
2000.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left ankle 
disability, to include as secondary to a service-connected 
right ankle disability.  The Board notes that shortly after 
the veteran's separation from active duty she complained of 
left ankle pain during a VA examination in April 1993.  At 
that time, the left ankle was not diagnosed with any 
disability or condition.  While the examiner noted that the 
reported history and complaint of pain on foot dorsiflexion 
and plantar flexion were consistent with bilateral foot 
stress fractures, such conclusion is not sufficient to 
establish the existence of a current left ankle disability by 
objective clinical findings.  38 C.F.R. § 4.2 (2000).  
Moreover, on VA examination in June 1996, the examiner opined  
the appellant's complaints of pain in the left ankle were not 
consistent with the stress fracture reported.  The veteran 
has failed to report for subsequently scheduled VA 
examinations to establish her claim. 

There is no medical evidence showing a nexus or link between 
any current left ankle disability and any incident or 
manifestation in service, or her service-connected right 
ankle disability, such as a medical opinion.  Ideally, such 
an opinion would be based on a review of the record.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Regarding the testimony of the veteran's grandmother, a 
retired nurse, the latter has not provided a medical opinion, 
based on a review of the veteran's service medical records, 
relating any diagnosed current left ankle disability to an 
injury incurred on active duty or to her service-connected 
right ankle disability.  Because of the lack of probative 
evidence of either such relationship in this case, and the 
negative service medical records with regard to a left ankle 
injury, complaints, or disability, the preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right ankle disability, is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

 

